Name: 2001/140/EC: Commission Decision of 12 February 2001 approving the plan presented by Austria for the eradication of classical swine fever in feral pigs in the Province of Lower Austria (Text with EEA relevance) (notified under document number C(2001) 350)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  natural environment;  regions of EU Member States;  means of agricultural production
 Date Published: 2001-02-21

 Avis juridique important|32001D01402001/140/EC: Commission Decision of 12 February 2001 approving the plan presented by Austria for the eradication of classical swine fever in feral pigs in the Province of Lower Austria (Text with EEA relevance) (notified under document number C(2001) 350) Official Journal L 050 , 21/02/2001 P. 0022 - 0022Commission Decisionof 12 February 2001approving the plan presented by Austria for the eradication of classical swine fever in feral pigs in the Province of Lower Austria(notified under document number C(2001) 350)(Only the German test is authentic)(Text with EEA relevance)(2001/140/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6(a)(3) thereof,Whereas:(1) Classical swine fever has occurred in the feral pig population in an area of the Province of Lower Austria, Austria.(2) Austrian authorities have presented a plan for the eradication of classical swine fever in feral pigs covering the concerned areas of Lower Austria.(3) The submitted plan has been examined by the Commission and found to comply with the provisions of Directive 80/217/EEC.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plan submitted by Austria for the eradication of classical swine fever in feral pigs in the Province of Lower Austria is hereby approved.Article 2Austria shall bring into force the laws, regulations and administrative provisions for implementing the plan referred to in Article 1 from the date of adoption of this Decision.Article 3This Decision is addressed to the Federal Republic of Austria.Done at Brussels, 12 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 47, 21.2.1980, p. 11.